Per Curiam.

We hold that the emergency rent control statute, and more pertinently the parts attacked by tenant-respondent, to be constitutional and that such attacked parts do not violate the Fourteenth Amendment of the Constitution of the United States or sections 6 and 11, or either section, of article I of the Constitution of the State of New York (Twentieth Century Associates v. Waldman, 294 N. Y. 571; see, also, Gilpin v. Mutual Life Ins. Co. of N. Y., 64 N. Y. S. 2d 436*, and cases cited therein).
*120As the evidence overwhelmingly preponderated in favor of the landlord-appellant, the decision below in favor of the tenant-respondent was unwarranted. The tenant-respondent neither had the two-year written lease asserted, nor was he a holdover tenant for one year. He was a tenant remaining in possession under the emergency statute.
The final order should be reversed, with $30 costs, and final order directed for landlord, with costs.
Hammer, Shibntag and Hecht, JJ., concur.
Order reversed, etc.

 Revd, on other grounds 271 App, Div, 499.— [Rep.